Citation Nr: 9904117	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1956 to May 
1959 and from September 1959 to September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The record reflects that in January 1984, the RO, inter alia, 
denied service connection for a back disorder.  In August 
1993, the veteran was notified that new and material evidence 
was required to reopen a claim.  An October 1993 rating 
decision denied reopening the claim for service connection 
for a back disorder.

In July 1996 the Board remanded the case to the RO to allow 
the veteran the opportunity to present testimony before a 
Board Member.  The veteran testified at a personal hearing 
before the undersigned Board Member in September 1997.  A 
copy of the transcript of that hearing is of record.

In January 1998 the Board found new and material evidence had 
been submitted as to the issues of entitlement to service 
connection for a back disorder and hearing loss, and reopened 
and remanded the issues for additional development.

In November 1998 the RO granted service connection for 
bilateral hearing loss and tinnitus.  The Board notes that as 
the RO decision represents a full grant of benefits as to the 
hearing loss issue on appeal, there are no remaining matters 
for appellate review as to this issue.


REMAND

Initially, the Board notes that the veteran's service 
connection claim is found to be well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  That is, based upon medical 
opinions dated in May 1995 and April 1998 he has presented a 
claim which is plausible.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  

The Board notes that VA has a statutory duty to assist the 
veteran in the development of evidence pertinent to the 
claim.  38 U.S.C.A. § 5107(a); see also Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes providing additional VA examinations by a 
specialist when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Although the Board requested that the veteran be provided an 
examination and that the examiner review the veteran's claims 
file and a copy of the remand order, the April 1998 VA 
medical evaluation was not conducted in conjunction with a 
review of the claims file.  The Board notes that during the 
April 1998 examination the veteran reported he had fallen 
from an airplane in 1958 and had been hospitalized for a year 
in a full body cast, but this report is inconsistent with the 
available information in the veteran's service medical 
records.  Service medical records show the veteran sustained 
an easily reducible left inguinal hernia after falling off an 
airplane in October 1958, but that no back disorders were 
revealed in his May 1959 discharge examination.  The Board 
finds the April 1998 opinion is inadequate because it was 
based on the veteran's self-reported medical history and does 
not cite to any evidence in the claims folder.  

In addition, the Board notes that the United States Court of 
Veterans Appeals (Court) has held that the Board is not 
always required to accept the credibility of a medical 
opinion which is based upon an inaccurate factual history.  
See Reonal v. Brown, 5 Vet. App. 458 (1993) (which held a 
medical opinion provided in support of a new and material 
evidence claim need not be accepted as credible if based upon 
an inaccurate medical history).  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following:

1.  The veteran and his representative 
should be allow to submit additional 
evidence pertinent to the issue on 
appeal.  All relevant information 
received should be associated with the 
claims file.

2.  The RO should refer this claim to the 
VA physician who conducted the April 1998 
VA examination to determine the nature 
and etiology of any back disorder.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to conduction and 
completion of the examination.  The 
examiner is requested to provide an 
opinion as to the etiology of any current 
back disorder and reconcile any opinion 
with the information provided in the 
veteran's service medical records and the 
May 1995 private medical opinion.  

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal de novo.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 3 -


